              Case 2:21-cv-00306-MJP Document 35 Filed 03/23/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          CVS PHARMACY INC,                               CASE NO. C21-306 MJP

11                                 Plaintiff,               ORDER DENYING MOTION TO
                                                            TAKE EXPEDITED DISCOVERY
12                  v.

13          TIMOTHY M BROWN,

14                                 Defendant.

15

16          This matter comes before the Court on Plaintiff’s Motion to Take Expedited Discovery.

17   (Dkt. No. 27.) Having reviewed the Motion, the Response (Dkt. No. 32), and all supporting

18   materials, the Court DENIES the Motion.

19          The Motion lacks merit for two independent reasons. First, as Defendant notes, Plaintiff

20   failed to follow Local Rule 7(d) when it noted this as a “same-day” motion. See Local Rule

21   7(d)(1) (setting the exclusive list of “same-day” motions, which does not include motions to take

22   expedited discovery). Plaintiff should have noted its motion under Local Rule 7(d)(2). This is an

23   independent basis on which the Court DENIES the Motion. Second, Plaintiff has not shown

24


     ORDER DENYING MOTION TO TAKE EXPEDITED DISCOVERY - 1
               Case 2:21-cv-00306-MJP Document 35 Filed 03/23/21 Page 2 of 2




 1   “good cause” necessary to justify taking expedited discovery before the parties meet pursuant to

 2   Rule 26(f). See Music Grp. Macao Com. Offshore Ltd. v. John Does I-IX, No. 14-CV-621 RSM,

 3   2014 WL 11010724, at *1 (W.D. Wash. July 18, 2014); Fed. R. Civ. P. 26(d)(1). The Court has

 4   set the April 19, 2021 as the deadline for the parties to hold their Rule 26(f) conference, and the

 5   Court does not find good cause to allow expedited discovery from now until that time. (See Dkt.

 6   No. 34.) Plaintiff has not identified any evidence that would be lost if not for immediate

 7   discovery. And Plaintiff will likely be able to take the depositions it proposes largely on the same

 8   time frame as identified in the Joint Status Report (Dkt. No. 33). This is another independent

 9   basis on which the Court DENIES the Motion.

10          In response to the Parties’ Joint Status Report, the Court separately notes that if Plaintiff

11   wishes to file a motion for preliminary injunction, it must draft and file the motion in conformity

12   with the Local Rules and note it according to Local Rule 7(d). Plaintiff may not simply renew

13   any previously filed motion. The Court will set any hearing, as needed, after the motion is filed.

14   And the Court is aware of Defendant’s counsel’s unavailability between May 17-21.

15          The clerk is ordered to provide copies of this order to all counsel.

16          Dated March 23, 2021.

17                                                         A
                                                           Marsha J. Pechman
18
                                                           United States District Judge
19

20

21

22

23

24


     ORDER DENYING MOTION TO TAKE EXPEDITED DISCOVERY - 2
